NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RICHARD JONES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3834
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Richard Jones, pro se.


PER CURIAM.

              Affirmed. See Fla. R. Crim. P. 3.801(b); Ransone v. State, 48 So. 3d 692

(Fla. 2010); Steadman v. State, 23 So. 3d 811 (Fla. 2d DCA 2009); Stovall v. Cooper,

860 So. 2d 5 (Fla. 2d DCA 2003) (en banc); Robinson v. State, 818 So. 2d 543 (Fla. 2d

DCA 2002); Brito v. State, 194 So. 3d 522 (Fla. 3d DCA 2016); Murray v. State, 36 So.

3d 792 (Fla. 1st DCA 2010).



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.